Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Amendment
Applicant's argument, filed on December 18, 2020 has been entered and carefully considered. Claims 1, 5, 7, 11, 13 and 17 are amended and claims 20-22 have been added. Claims 1-22 are now pending. 


Response to Arguments
Applicant's arguments filed on 12/18/2020 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	
	








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Emaes et al. (US. Pat. No. 6,002,795) in view of Lavelle et al.(US. Pub. No. 2007/0009060) and further in view of Wu et al. (US. Pub. No. 2009/0110073 A1).
Regarding claim 1, Emaes teaches a method for encoding data, the method([abstract]- color encoding block is coupled to the lookup table for generating an encoded color value dependent on the first color value; [see also in Fig. 4 ]- output 422 of color encoding circuit 420 is coupled to LUT 440 and to comparing circuit 450 for providing h(R,G,B) which contains flag x. Color calculation circuit 430 for computing output color values 404 is coupled to LUT 440 and output buffer 460; [also in col. 12, determining whether to set a flag to a value to indicate that a data payload contains color primaries input data([see in Fig. 4]- encoding circuit 420 that provides status flag x embedded with encoded color value as 60 h(R,G,B) for the current input color value 402); encoding, when the flag is set to the value, the color primaries input data into the data payload([col. 12, lines 55-65]- encoding circuit 420 that provides status flag x embedded with encoded color value as 60 h(R,G,B) for the current input color value 402; [see in Fig. 4]- encoding circuit 420 that provides status flag x embedded with encoded color value as 60 h(R,G,B) for the current input color value 402).
However, Emaes does not explicitly disclose the data payload for use at a device that receives the data payload and a stream of images to be displayed by the device.
In an analogous art, Lavelle teaches the data payload for use at a device that receives the data payload and a stream of images to be displayed by the device ([see in fig. 1]-receiving streaming data to be displayed; [see in para 0026 ]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lavelle to the modified system of Emaes how to transmit N-bit video data words (where N.noteq.K) over a serial link that transmits encoded K-bit words, the inventive approach wastes no bandwidth and can deal with pixel counts and blanking counts that are not exact multiples of the packing group size [Lavelle; paragraph 0027].
However, the combination of Lavelle and Emaes don’t explicitly disclose wherein the color primaries input data specify chromaticity coordinates of source primaries in a color space.
wherein the color primaries input data specify chromaticity coordinates of source primaries in a color space([para 0059-0060]- chroma_inv_tone_map_flag equal to 1 specifies the process of inverse tone mapping shall be invoked in the inter-layer prediction for Cb and Cr channel. level_lookup_table_chroma_minus8 plus 8 specifies the number of levels of the LUT for Cb and Cr channels). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lavelle to the modified system of Emaes and Lavelle a look-up table (LUT) based inverse tone mapping technique is employed in the inter-layer prediction to improve the coding efficiency [Wu, para 0007].
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 7 have been met in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 13 have been met in claim 1.
Regarding claim 14, Emaes discloses receiving the stream of images that are described by the data structure; and wherein the device determines the data structure contains the color primaries input data based on a value of a flag in the data payload ([see in Fig. 4]- encoding circuit 420 that provides status flag x embedded with encoded color value as 60 h(R,G,B) for the current input color value 402).




Claims 2-3, 5, 8, 15, 17, 19-22   are  rejected under 35 U.S.C. 103 as being unpatentable over Emaes and Wu in view of Lavelle as applied claim 1  above and further in view of Chen et al. (US. Pub. No. 2012/0023249 A1).
Regarding claim 2,  the combination of Emaes, Lavelle and Wu don’t exclusively discloses wherein the data payload is a supplemental enhancement information for use by the device to map color values of the images for customization to a display device used by the device to display the images on the display device.
In an analogous art, Chen teaches the data payload is a supplemental enhancement information for use by the device to map color values of the images for customization to a display device used by the device to display the images on the display device([para 0097]- the sequence level SEI messages may describe which pictures are "left" or "right" images for three-dimensional video applications. Accordingly, video output 44 may use the sequence level SEI messages to determine how to present three-dimensional video data. For example, video output 44 may display left and right images using different polarizations of light or with different color filters (e.g., red and green)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the modified system of Emaes, Lavelle and Wu a method of outputting encapsulated video data includes generating one or more supplemental enhancement information (SEI) messages separate from the coded video pictures, wherein the SEI messages describe respective ones of the sequence of coded video pictures and include elements common to more than one of the coded video pictures, and outputting 
Regarding claim 3, Chen discloses wherein the encoding comprises: storing the color primaries input data into the data payload([para 0074 and 0078]- A NAL unit including video data in its payload may comprise various granularity levels of video data. For example, a NAL unit may comprise a block of video data, a macroblock, a plurality of macroblocks, a slice of video data, or an entire frame of video data).
Regarding claim 5, Chen discloses wherein the chromaticity coordinates of source primaries are based on a color standard for the color space color space([para 0088]- intra prediction in various block sizes, such as 16 by 16, 8 by 8, or 4 by 4 for luma components, and 8.times.8 for chroma components, as well as inter prediction in various block sizes; "x" and "by" may be used interchangeably to refer to the pixel dimensions of the block in terms of vertical and horizontal dimensions, e.g., 16.times.16 pixels or 16 by 16 pixels. In general, a 16.times.16 block will have 16 pixels in a vertical direction (y=16) and 16 pixels in a horizontal direction (x=16).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 20, Wu teaches detecting a color description flag, the color description flag indicating that the flag is set to indicate that the data payload contains the color primaries input data([para 0059]- chroma_inv_tone_map_flag equal to 1 specifies the process of inverse tone  mapping shall be invoked in the inter-layer prediction for Cb and Cr channel.  level_lookup_table_chroma_minus8 plus 8 specifies the number of levels of the LUT for Cb and Cr channels).
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding claim 22, Wu teaches wherein the device determines the data structure contains a color description flag([para 0060]- hroma_inv_tone_map_delta_flag equal to 1 specifies the presence of the delta value to be added to the inverse tone mapping specified in SPS in the inter-layer prediction for Cb and Cr channel).


Claims 4, 10 , 16 are    rejected under 35 U.S.C. 103 as being unpatentable over Emaes in view of Lavelle and Chen as applied claim 3 above and further in view of Dittert et al. (US. Pub. No. 2012/0063675 A1).


In an analogous art, Dittert discloses wherein the data payload further comprises a 3-dimensional (3-D) look up table for use performing a color mapping function, the 20 3-D look up table having a lattice of vertices each of which is associated with a color value([para 0054]- The lookup table (LUT) may be used to map color and intensity values from the source images to the reference images. For example, the lookup table may be a three dimensional lookup table that corresponds to a 3D lattice of output values). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the modified system of Emaes, Lavelle and Chen after or during the performance of the image alignment process, a difference detector (which may include software and/or hardware) detects non-correctable (or not satisfactory correctable) image alignment errors or differences in the reference and source media streams [Dittert; para 0016].
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, wherein the 3-D look up table is encoded by encoding a current octant by predicting at least one value of a vertex in the current octant from another value to obtain a prediction and encoding a residue computed between the at least one value of the vertex and the prediction.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Simske et al., US 2012/0012657 A1, discloses Method for a physical image having a plurality of payload patches.
2.	Dolgoff, US Pat. 9,423,602 B1, discloses Three-dimensional television display system.
3.	Sekiguchi et al., US. Pat.  8,320,462 B2, discloses image encoding for applying compression processing to input image signals composed of a plurality of color components.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD N HAQUE/Primary Examiner, Art Unit 2487